Citation Nr: 0909454	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-26 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss disability of the right ear.

3.  Entitlement to service connection for hearing loss 
disability of the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.

In August 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for hearing 
loss disability of the right ear is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current bilateral tinnitus resulted from 
disease or injury in service.

2.  In an unappealed February 2004 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss disability.

3.  The evidence added to the record since February 2004, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral tinnitus have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 
1110, 1131, 1137, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  The February 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is final.  38 U.S.C.A. §§ 5103(a), 
7103(a), 7105 (West 2002).

3.  The evidence received subsequent to the February 2004 
rating decision is new and material, and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5108, 5103, 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In the instant case, since the 
Veteran's claim is being granted, any deficiencies with 
regard to VCAA are harmless and nonprejudicial and VCAA 
analysis is not required.  



Legal Criteria and Analysis

Service Connection 

The Veteran is claiming entitlement to service connection for 
tinnitus.  Specifically, he contends that his tinnitus was 
incurred due to noise exposure while working as an aircraft 
loadmaster loading and unloading aircrafts at times without 
hearing protection while in service.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
has been diagnosed with bilateral tinnitus.  Specifically, 
the VA examination report of March 2007 notes a diagnosis of 
tinnitus.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for the 
demonstrated bilateral tinnitus.

The Board finds that the medical evidence of record supports 
the Veteran's contention that his bilateral tinnitus is 
causally related to noise exposure he experienced in service.  
His DD 214 shows that his military occupational specialty 
(MOS) was aircraft loadmaster for over 20 years.  The Board 
finds that exposure to acoustic trauma in service is 
consistent with the circumstances of his service.  38 U.S.C. 
§ 1154(a).

While tinnitus was not noted in the Veteran's service 
treatment records and the post-service medical evidence does 
not show such complaints until many years after active 
service, the fact remains that he was exposed to acoustic 
trauma during service.  The Board points out that the Veteran 
testified credibly as to having bilateral tinnitus during and 
after his military service.  At the hearing of August 2008 he 
testified that he started to experience tinnitus while in 
service.  However, he stated his tinnitus was not the type 
that involved ringing in the ears, but rather a constant 
humming.  Moreover, in considering this testimony, the Board 
notes that 
tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability, that is, tinnitus is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board notes that during the March 2007 and May 2007 VA 
examinations afforded to the Veteran, the examiner opined 
that based on the lack of documentation in the service 
medical treatment records of any reports of tinnitus in 
service, it was not likely that tinnitus was related to 
military service.  However, that opinion is unsupported by 
the evidence of record and conflicts with his opinion that 
the Veteran's hearing loss in the left ear is likely related 
to service.  Therefore, the examiner's opinion is not 
persuasive and does not preclude a grant of service 
connection in this case.

Given that the RO conceded that the Veteran had sufficient 
noise exposure during his service to be etiologically related 
to his service-connected hearing loss disability of the left 
ear, the Board finds that such acoustic trauma has not been 
excluded by competent evidence as the etiology of his 
bilateral tinnitus.  Given this, and in light of the likely 
in-service noise exposure and the Veteran's credible 
testimony as to continuing symptomatology, the Board finds 
that the evidence of record is in equipoise.  Thus, with 
resolution of doubt in the Veteran's favor, the Board finds 
that service connection is warranted for bilateral tinnitus.  
See 38 U.S.C.A. § 5107(b).

New and Material Evidence

The Veteran is claiming entitlement to service connection 
hearing loss disability of the right ear.  The Board observes 
that a rating decision denying service connection for 
bilateral hearing loss was issued in February 2004.  At that 
time, the RO denied the Veteran's claim on the basis that 
there was no evidence showing current disability.  The 
Veteran did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105 (2008).  

The Veteran filed a request to reopen the claim for service 
connection for bilateral hearing loss in November 2005.  In a 
rating decision of March 2006 the RO denied the Veteran's 
request.  The Veteran appealed that decision.  Subsequently, 
in a rating decision of June 2007 the RO granted service 
connection for hearing loss in the left ear.

Based on the procedural history outlined above, the remaining 
issue for consideration is whether new and material evidence 
has been received to reopen the claim for service connection 
for hearing loss disability of the right ear. 

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

The evidence of record at the time of the last final rating 
decision in February 2004 included service treatment records 
demonstrating that the Veteran had normal hearing at the time 
of separation, and post-service records, specifically, VA 
examination reports of March 2007 and May 2007, which failed 
to demonstrate a hearing loss disability of the right ear.

Evidence added to the record since the time of the last final 
rating decision in February 2004 includes a January 2008 
private audiologic evaluation which demonstrates hearing 
impairment in the right ear for VA purposes under 38 C.F.R. § 
3.385.  This evidence was not previously of record and is not 
redundant of evidence associated with the file in 2004.

Such evidence shows a post-service diagnosis of hearing loss 
disability of the right ear, which was not established in 
2004, it relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, such evidence raises a 
reasonable possibility of substantiating the claim.

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for right ear hearing loss is reopened.


ORDER

Service connection for bilateral tinnitus is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened, and to this extent the appeal is granted.


REMAND

The instant decision reopens the claim of entitlement to 
service connection for right ear hearing loss disability.  In 
evaluating the question of service connection, the Board 
calls attention to 38 C.F.R. § 3.385, which defines when 
impaired hearing will be considered a "disability" for the 
purposes of applying the laws administered by VA.  That code 
section provides that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

In this case, there is conflicting medical evidence of 
record.  VA examination reports of March 2007 and May 2007 
found no right ear hearing loss disability within VA 
standards under 38 C.F.R. § 3.385.  However a private 
audiological examination of January 2008, although not in a 
format entirely compatible with VA guidelines.  The Board 
finds that a new VA examination is required to determine 
whether any current right ear hearing loss constitutes 
disability for VA purposes and, if so, whether it is causally 
related to active service. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiologic 
examination to determine the Veteran's 
hearing acuity in the right ear.  The 
examiner should review the service 
records and state whether any current 
right ear hearing loss is causally 
related to the Veteran's active 
service.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

The claims file must be reviewed in 
conjunction with the examination and 
the report should indicate that such 
review occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement 
of the Case.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


